Citation Nr: 0912902	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-33 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a fracture of the left mandible with 
temporomandibular (TMJ) dysfunction, currently evaluated as 
30 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disability and if so, whether the reopened claim should be 
granted.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for amputation of the 
left leg and if so, whether the reopened claim should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 
1980.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in March 2009.  
A transcript of the hearing is associated with the Veteran's 
claims folder.

The issue of entitlement to an increased rating for the 
service-connected residuals of a fracture of the left 
mandible with TMJ dysfunction is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision, the RO denied 
the Veteran's claims for service connection for a nervous 
condition and service connection for amputation of the left 
leg.

2.  The evidence associated with the claims file subsequent 
to the July 2004 decision is cumulative or redundant of the 
evidence previously of record or is not sufficient to raise a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for amputation 
of the left leg.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran contends that due an in-service injury to his 
left jaw, he suffers from a nervous condition and blackouts.  
He contends further that due to his alleged blackouts, he was 
involved in a post-service motorcycle accident that resulted 
in the amputation of his left leg.

In an unappealed rating decision of July 2004, the RO denied 
service connection for a nervous condition and amputation of 
the left leg, based on its determination that there was no 
evidence that the conditions either occurred in or were 
caused by service.

The Veteran's claims to reopen were received in January 2006.  
The evidence of record prior to the July 2004 rating decision 
included service medical records which are negative for any 
evidence of a psychiatric disability, blackouts or a left leg 
condition in service.  Also included in the record at that 
time were outpatient treatment records from the VA Medical 
Center in Columbia, South Carolina (Columbia VAMC) dated from 
May 1998 to February 2004.  The outpatient records show that 
the Veteran was suffering from depression, possibly due to 
the death of his son from Leukemia and numerous other life 
stressors.  They do not show a diagnosis of a nervous 
condition or relate the Veteran's depression to his active 
military service.  The outpatient treatment records also show 
treatment for the Veteran's above the knee amputation of the 
left leg, due to a motorcycle accident in 1982.  They do not 
indicate that the Veteran's left leg amputation is related to 
his active military service.  In this regard, the Board notes 
that the outpatient records also do not show that the veteran 
was diagnosed with blackouts related to his service-connected 
jaw disability.

The evidence received since the July 2004 decision includes 
outpatient treatment records from the Columbia VAMC dated 
from January 2002 to January 2009, outpatient treatment 
records from the Philadelphia, Pennsylvania VA Medical Center 
dated from October 1993 to May 1996, and a September 1982 
operative report from the McLeod Regional Medical Center 
(detailing the Veteran's left leg amputation surgery).  This 
evidence continues to document the presence of depression and 
a left leg amputation many years following the Veteran's 
discharge from service.  It includes no evidence of a nexus 
between the Veteran's depression and his military service and 
no evidence of a nexus between the Veteran's amputation of 
the left leg and his military service, including evidence of 
blackouts related to his service-connected jaw disability.  

Accordingly, the Board finds that although new, this evidence 
of a current diagnosis of depression and a left leg 
amputation is cumulative and redundant of the evidence of 
record prior to the July 2004 decision.  Furthermore, the 
Board finds that the new evidence is not material as it does 
not relate to an unestablished fact necessary to substantiate 
the claims, i.e., that the Veteran has a psychiatric 
disability related to his active military service or that the 
Veteran's amputation of the left leg is related to his active 
military service.  

The evidence received since the July 2004 decision also 
includes statements from the Veteran in which he repeats his 
contentions that he developed a nervous condition in service 
following a traumatic injury to his jaw, and that the 
motorcycle accident which caused him to have to undergo the 
amputation of his left leg was due to blackouts, which stem 
from his in-service injury to his jaw.  See January 2006 
claim to reopen, March 2007 notice of disagreement, September 
2007 VA Form 9 and March 2009 Video Conference hearing 
transcript.  This evidence is also cumulative and redundant 
of the evidence of record prior to the July 2004 rating 
decision, and consequently does not help to substantiate the 
Veteran's claims.  The Board also notes that during his 
hearing, the Veteran testified that he did not know what the 
cause of his claimed nervous condition was, and that he did 
not receive any treatment in service or following his 
discharge for a nervous condition.  He also testified that he 
could not relate the amputation of his left leg to his 
military service.  While new, these statements are not 
material because they definitely do not help to substantiate 
the Veteran's claims.  In fact, they help to discredit them.

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the Veteran's 
claims.
Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in January 2006, prior to the 
initial adjudication of the claim to reopen, and in January 
2007, the Veteran was provided with the required notice, to 
include notice required under Kent, supra, regarding new and 
material evidence to reopen a previously denied claim.  The 
Board notes that, even though the letters requested a 
response within 60 days, they also expressly notified the 
Veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  

Finally, the Board notes that Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence.  

The Board acknowledges that the Veteran has not been afforded 
VA examinations to determine the etiology of his current 
psychiatric disability and amputation of the left leg, but 
has determined that no such examinations are required in this 
case because the medical evidence of record is sufficient to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Also, 
38 C.F.R. § 3.159(c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii).

In sum, the Board concludes that any errors in the notice and 
the development of the claims by the originating agency were 
not prejudicial to the Veteran.


ORDER

Service connection for a psychiatric disability is denied.

Service connection for amputation of the left leg is denied.


REMAND

The Veteran contends that the current 30 percent evaluation 
assigned for his service-connected residuals of a fracture of 
the left mandible with TMJ dysfunction does not accurately 
reflect the severity of his condition.  The Board is of the 
opinion that further development is required before the Board 
decides this appeal.  In this regard, the Board notes that 
the most recent VA examination in connection with the 
Veteran's service-connected residuals of a fracture of the 
left mandible with TMJ dysfunction was conducted in June 
2008.  At that time, the Veteran was noted to have an opening 
movement of about 15 millimeters at best, and slight 
deviation to the left hand side of about 2 millimeters.  He 
had trismus, bilateral temporal, bilateral master, bilateral 
internal pterygoids and bilateral temporal retrodiskal pain.  
The examiner also noted that the Veteran was in severe muscle 
spasm and that he had a severely compromised TMJ joint even 
post surgery for the joint.  He also noted that the Veteran 
had a total inability to eat most foodstuffs.  He indicated 
that the Veteran had a severe TMJ diagnosis.  See June 2008 
VA Dental/Oral Surgical examination report.

The Veteran has indicated that the symptomatology associated 
with his condition has increased in severity since his June 
2008 VA examination.  Specifically, at the March 2009 
hearing, he claimed to have less movement of the TMJ joint, a 
harder time chewing, more popping of the TMJ joint and 
headaches.  Thus, the Board finds that an additional VA 
examination is warranted to determine the current nature and 
extent of his service-connected disability.  

The Board notes that the Veteran has already been granted 
service connection and a separate 10 percent evaluation for 
headaches.  See February 2009 RO rating decision.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:


1.  Schedule the Veteran for a VA 
examination by an examiner with 
appropriate expertise to determine the 
current degree of severity of the 
Veteran's service-connected residuals of a 
fracture of the left mandible with TMJ 
dysfunction.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated studies are to be 
performed.  

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the Veteran's 
service-connected residuals of a fracture 
of the left mandible with TMJ dysfunction.  
He should also provide an opinion 
concerning the impact of the service-
connected disability on the Veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

2.  Readjudicate the issue of entitlement 
to an increased rating for residuals of a 
fracture of the left mandible with TMJ 
dysfunction based on de novo review of the 
record.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


